DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-11, 18-21 in the reply filed on 2/22/2022 is acknowledged.  The traversal is on the ground(s) that independent claims 12, 13 are clearly related to a single general inventive concept.  This is not found persuasive because Independent claims 12, 13  do not relate to a single general inventive concept and that they lack the same or corresponding special technical feature as applicant elected Group 1 with independent claim 1.  For-example, it is noted that Group 1 has among other following steps including to determine by a computer and based on a mechatronic position data, brake modulation date to describe one electronic control signal... For modulating a braking force... while at least one joint is being kept in a locked state; Group 2 has to acquire mechatronic arm position data based on a body part position data to describe a relative position between the mechatronic articulable arm and an anatomical body part; Group 3 has an arm tracking device associated with at least one computer... to acquire a body part position data that describes a position of an anatomical body part of an associated patient from the body part tracking device.
REQUIREMENT FOR UNITY OF INVENTION As provided in 37CFR. 1.475(a), a national stage application shall relate to one invention or to a group of invention so linked as to form a single general inventive concept (requirement of unity of invention’). Where a group of invention’s is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternative within a single claim. See 37 CFR 1.475(e}.  Applicant is reminded that upon the cancellation of claims to a non- elected invention, the inventorship must be amended in compliance with 37 GFR 1.4805) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  The requirement is still deemed proper and is therefore made FINAL.
Claims 12, 13, 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 20, 21is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Taylor et al U.S 5,695,500.
Claim 1:  Taylor et al disclose a computer-implemented medical method of determining control data for controlling a brake mechanism of a medical robotic system as best see in figure 1a that comprises a  mechatronic articulable arm 16/18/20 including at least one joint (manipulator joint, (see col. 2, lines 56-69, col. 4, lines 40-60), the method comprising , mechatronic arm position the mechatronic arm position data describing a relative position between the mechatronic articulable arm and the anatomical body part (see col. 3, lines 8-50, col. 4, lines 23-65, see col. 12, lines 32-59).  It is noted that a brake modulation data is based on the mechatronic arm position data, the data is determined to describe at least one electronic control signal to be issued to the medical robotic system for modulating a braking force to be applied by a brake mechanism of the arm while the at least one joint is being kept in a locked state (see col. 3, lines 1-15, col. 8, lines 16-34, col. 10, lines 44-57, col. 13, lines 44-col. 14, line 27) that describes a breaking force of a computer that actuated the lock based on the relation of a patient and the tool as well as by guidance through a surgical navigation tool.  Alternatively, it would have been obvious that the above description of Taylor et al device that show by the computer and based on the mechatronic arm position data, brake modulation data, the brake modulation data at least one electronic control signal to be issued to the medical robotic system for modulating a braking force to be applied by a brake mechanism of the mechatronic articulable arm while the at least one joint is being kept in a locked state.  Thus, claim 1 is unpatentable over Taylor et al.
Claims 2-4:  Taylor et al disclose acquiring, at the computer, mechatronic arm locking state data describing whether the at least one joint is or shall be in a locked state; analyzing, by the computer, the mechatronic arm locking state data to determine whether   the mechatronic arm locking state data describes that the at least one joint is in a locked state,wherein the brake modulation data is determined  to describe an increase in the braking force  a condition that the analyzing the mechatronic arm locking state data  that the at least one joint is in a locked state., wherein the brake modulation data is determined to describe at least one electronic control signal to be issued to the medical robotic system for decreasing the braking force  the mechatronic arm locking state data  arm  that the at least one joint shall not be or 1s not in a locked state (see col. 3, lines 1-15, col. 8, lines 16-34, col. 10, lines 44-57, col. 13, lines 44.)

acquiring, at the computer, mechatronic arm tracking data describes a position of the mechatronic articulable 
Claims 6-8:  Taylor et al disclose generating, by at least one encoder configured to encode a joint state of the at least one joint, an electronic signal, the at least one encoder being operably associated with the computer; andthat 1s attached detachably or non-detachably to an at least substantially distal end of the mechatronic articulable arm (see col. 3, lines 8-50, col. 4, lines 23-65, col. 12, lines 32-59).
Claims 9-11:  Taylor et al disclose wherein the brake mechanism includes at least one brake
Claims 20-21:  Taylor et al disclose wherein the manipulator 144 comprises a medical instrument see fig. 3., wherein the at least one brake 152 is an electromagnetic or electromechanical brake (see col. 14, lines 40-56).
Allowable Subject Matter
Claims 5, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VI X NGUYEN/Primary Examiner, Art Unit 3771